Citation Nr: 1536808	
Decision Date: 08/28/15    Archive Date: 09/04/15

DOCKET NO.  10-29 025	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for a back disability.

2.  Entitlement to service connection for a skin disability.

3.  Entitlement to service connection for chronic fatigue syndrome.

4.  Entitlement to a compensable rating for hiatal hernia with gastroesophageal reflux disease (GERD).

REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

L. B. Yantz, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from September 1982 to August 1985, from December 1990 to August 1991, and from February 2004 to January 2005; he also had additional service in the Army Reserve.  These matters are before the Board of Veterans' Appeals (Board) on appeal from May 2009 and July 2011 rating decisions of the Waco, Texas Department of Veterans Affairs (VA) Regional Office (RO).  In June 2015, a videoconference hearing was held before the undersigned, and a transcript of the hearing is in the record.

[The RO reopened the claim of service connection for a back disability and decided it on the merits.  Regardless, the Board must make its own determination whether new and material evidence to reopen the claim was received in order to establish its jurisdiction to review de novo the merits of a previously denied claim.  See Barnett v. Brown, 83 F. 3d 1380 (Fed. Cir. 1996); Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 2001).]

The issue of a rating in excess of 30 percent for posttraumatic stress disorder (PTSD) with depressive disorder was raised in a June 2015 claim, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).

The issues of service connection for a back disability (on de novo review), a skin disability, and chronic fatigue syndrome, and seeking a compensable rating for hiatal hernia with GERD are being REMANDED to the AOJ.  VA will notify the Veteran if action on his part is required.


FINDINGS OF FACT

1.  An unappealed May 2009 rating decision denied the Veteran service connection for a back disability, finding in essence that there was no evidence of such disability being incurred in or caused by service.

2.  Evidence received since the May 2009 rating decision suggests that the Veteran has a back disability that may have been incurred in service; relates to an unestablished fact necessary to substantiate the claim of service connection for a back disability, and raises a reasonable possibility of substantiating such claim.


CONCLUSION OF LAW

New and material evidence has been received, and the claim of service connection for a back disability may be reopened.  38 U.S.C.A. §§ 5108, 7105(c) (West 2014); 38 C.F.R. § 3.156(a) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  The VCAA applies to the instant claim to reopen.  However, inasmuch as this decision reopens the claim of service connection for a back disability, there is no reason to belabor the impact of the VCAA on this matter; any notice or duty to assist omission is harmless.

Legal Criteria, Factual Background, and Analysis

A claim which is the subject of a prior final decision may be reopened if new and material evidence is received.  38 U.S.C.A. § 5108.

New and material evidence is defined by regulation.  See 38 C.F.R. § 3.156.  New evidence means evidence not previously submitted to agency decision-makers.  Material evidence is evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of establishing the claim.  38 C.F.R. § 3.156(a).

The Court has held that the phrase 'raises a reasonable possibility of establishing the claim' must be viewed as enabling rather than precluding reopening.  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

A May 2009 rating decision denied the Veteran service connection for a back disability essentially on the basis that there was no evidence of such disability being incurred in or caused by service.  He was furnished notice of that determination and of his appellate rights, and the May 2009 rating decision became final when he did not appeal that decision (with regard to the issue of service connection for a back disability) or submit new and material evidence within one year following notice.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 3.156.

Evidence received since the May 2009 rating decision includes an August 2011 statement from the Veteran's private physician, which states the Veteran's report that he had injured his back in service in 1991 during a mail truck fire, notes that he did not report such incident in service but there were other soldiers who verified that his back injury did occur and that he was limping for some time afterwards, and provides the following opinion: "I do think that his back is service related in the history that he gives, as well as the other soldiers that corroborate his story."

As service connection for a back disability was previously denied on the basis that there was no evidence that such disability was incurred in or caused by service, for evidence to be new and material in the matter, it would have to be evidence not previously of record that tends to show that the Veteran has a back disability that was incurred in or caused by service.  The aforementioned evidence indicates that he has a current back disability that may have been incurred in service.  For purposes of reopening, it is deemed credible.  It relates to an unestablished fact necessary to substantiate the claim of service connection for a back disability, and raises a reasonable possibility of substantiating that claim (particularly in light of the low threshold standard endorsed by the Court in Shade, supra).  Therefore, the additional evidence received is both new and material, and the claim of service connection for a back disability may be reopened.  38 U.S.C.A. § 5108.


ORDER

The appeal to reopen a claim of service connection for a back disability is granted.


REMAND

On review of the record, the Board has found that further development is needed for VA to fulfill its duties mandated under the VCAA for the claim of service connection for a back disability on de novo review, and claims of service connection for a skin disability and chronic fatigue syndrome, and seeking a compensable rating for hiatal hernia with GERD.

Service Connection for a Back Disability

The Veteran contends that he initially injured his back on active duty in March 1991 during an incident when a truck carrying mail was on fire and he allegedly tried to save the mail from being burned (by pushing on several large containers of mail that were on the truck); he acknowledges that he did not seek treatment in service following this incident.  He also contends that he reinjured his back in a physical training test during Reserve service in May 2006.  He alleges that he has suffered from a back disability since the time of the initial 1991 injury.

The Veteran's service personnel records confirm that he served in Southwest Asia from December 1990 to July 1991 and in Kuwait from March 2004 to December 2004 and that he participated in combat.  In light of the Veteran's contentions that he injured his back during a combat situation, the Board notes that he is entitled to consideration of his claim under the relaxed evidentiary standards afforded in 38 U.S.C.A. § 1154(b).  On a December 2004 questionnaire in service, he indicated that he had back pain in 1991 while on active duty but did not seek medical care for such.  However, the rest of his service treatment records (STRs), including for the 1991 time period, are silent for any complaints, findings, diagnoses, or treatment of a back disability.

Following his final discharge from active service, an October 2005 private treatment record noted that he had injured his back about four weeks prior (though he did "not really remember anything that started it").  In May 2006, he underwent a private lumbar laminectomy secondary to a herniated lumbar disc at L5-S1 and L4.  On VA general medical examination in February 2009, he reported having low back pain intermittently since 1990, and contemporaneous x-rays of his lumbar spine in February 2009 revealed mild scoliosis and mild disc space narrowing at L5-S1.  Subsequent treatment records document his ongoing complaints of back pain.  In October 2010 and December 2010 statements, soldiers who served with the Veteran alleged that they remembered him being injured in a truck fire in service.  In an August 2011 statement, the Veteran's private physician stated the Veteran's report that he had injured his back in service in 1991 during a mail truck fire, noted that the Veteran did not report such incident in service but there were other soldiers who verified that his back injury did occur and that he was limping for some time after this, and opined: "I do think that his back is service related in the history that he gives, as well as the other soldiers that corroborate his story."  [The private physician did not provide any rationale linking any specific current disability affecting the Veteran's back to the incident in service.]  On a Statement of Medical Examination, signed by the same private physician in February 2012, it was indicated that in May 2006 the Veteran reinjured his back and that such injury was incurred in the line of duty.  At his June 2015 Board hearing, he testified that he injured his back in service first during the truck fire and then again in May 2006.

After obtaining verification of his specific dates of active duty for training and inactive duty training, an examination to secure a medical opinion (with adequate rationale) addressing any relationship between any current back disability and any incident of the Veteran's military service (to include consideration of his allegations of continuity of symptomatology since his service in 1991, as well as taking into account the relaxed evidentiary standards afforded in 38 U.S.C.A. § 1154(b)) is necessary.

Service Connection for a Skin Disability

The Veteran contends that he has suffered from a skin disability (manifested by a rash on his scalp that comes and goes) ever since his first period of service in Southwest Asia.  His service personnel records confirm that he served in Southwest Asia from December 1990 to July 1991 and in Kuwait from March 2004 to December 2004.  The Board notes that service connection may be established for a Persian Gulf Veteran (i.e., a Veteran who had active service in the Southwest Asia theater of operations during the Persian Gulf War) who exhibits objective indications of "qualifying chronic disability," including a chronic disability resulting from a medically unexplained chronic multisymptom illness that is defined by a cluster of signs or symptoms.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a).

The Veteran's STRs for the 1990 to 1991 service period are silent for any complaints, findings, diagnoses, or treatment of a skin disability.  Following that period of service, a July 1995 VA problem list noted that he had seborrhea.  A March 1996 VA treatment record noted a rash on the left side of his scalp.  A January 2003 private treatment record noted that he had itching on the top of his head which "comes and goes since Desert Storm" and such was diagnosed as seborrhea and folliculitis.  One day after going back into active service, a February 2004 STR noted that he was currently using a scrub for a rash.  The rest of his STRs are silent for complaints, findings, diagnoses, or treatment of a skin disability.

Following final discharge from active service, the Veteran submitted a July 2008 authorization form which noted treatment for a scalp rash from a private provider (Dr. Saikin) from 1995 to 1997; treatment reports from Dr. Saikin for that time period are not currently of record, and another attempt should be made to secure such reports on remand.  A September 2008 VA treatment record noted his complaint of skin rash.  On VA Gulf War examination in February 2009, he reported a history of developing seborrhea with flakiness around the edges of his scalp and also intermittent outbreaks of pustules on the back of his head; he was assessed with seborrheic dermatitis of the scalp (not found on the current examination), and it was noted that no Gulf War undiagnosed illness was found.  August 2010 VA treatment reports (including one from dermatology) noted he reported having a "persistent papular or nodular skin rash" on the top of his head that bled, which "occurred during OEF/OIF deployment and it is recurrent"; he also reported that the pustules in his scalp had been "present on and off since 1991"; the assessment (by a dermatologist) was acne necrotica miliaris.  Subsequent VA treatment reports document his ongoing treatment for scalp dermatitis.  At the June 2015 Board hearing, he testified that only his head/scalp area was affected by the bleeding rash, that he was not treated for the rash in service, and that he attributed the rash to his Gulf War service (as he had been experiencing such symptoms since his Gulf War service).

An examination to secure a medical opinion (with adequate rationale) addressing any relationship between any current skin disability and any incident of the Veteran's military service (to include consideration of his allegations of continuity of symptomatology since his first period of Gulf War service) is necessary.  A medical opinion is also necessary to address whether the Veteran's skin symptoms may be a manifestation of an undiagnosed illness.

Service Connection for Chronic Fatigue Syndrome

The Veteran contends that he has suffered from chronic fatigue syndrome ever since his first period of service in Southwest Asia.  Service connection may be established for a Persian Gulf Veteran who exhibits objective indications of "qualifying chronic disability," including a chronic disability resulting from a medically unexplained chronic multisymptom illness that is defined by a cluster of signs or symptoms.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a).

The Veteran's STRs for the 1990 to 1991 service period are silent for complaints, findings, diagnoses, or treatment of a disability manifested by fatigue or chronic fatigue syndrome.  Following that period of service, a July 1995 VA problem list noted that he had chronic fatigue, and a July 1995 VA Gulf War examination noted his complaints of fatigue and a question of chronic fatigue syndrome, and he was assessed with fatigue of unknown ("?") etiology.  The rest of his STRs are silent for any complaints, findings, diagnoses, or treatment of a disability manifested by fatigue or chronic fatigue syndrome.

Following his final discharge from active service, a September 2008 VA treatment record noted his complaint of chronic fatigue.  An October 2008 VA treatment record noted that he believed that he had chronic fatigue syndrome.  On VA Gulf War examination in February 2009, it was noted that he had never had chronic fatigue syndrome diagnosed, but he reported that he had had fatigue since 1990, and it was noted that no Gulf War undiagnosed illness was found.  At the June 2015 Board hearing, he testified that chronic fatigue syndrome was first diagnosed in the mid to late 1990s (but not during the period of the current claim).

An examination to ascertain whether the Veteran has a diagnosis of chronic fatigue syndrome and to secure a medical opinion (with adequate rationale) addressing any relationship between a disability manifested by fatigue and any incident of the Veteran's military service (to include consideration of his allegations of continuity of symptomatology since his first period of Gulf War service) is necessary.  A medical opinion is also necessary to address whether the Veteran's fatigue symptoms may be a manifestation of an undiagnosed illness.

Rating for Hiatal Hernia with GERD

In his July 2009 notice of disagreement, the Veteran noted that he had been referred by his primary care physician to a private gastroenterology physician (Dr. Skarda), as his GERD condition had worsened to the extent that his prescription for Nexium had to be increased to control his pain.  Treatment reports from Dr. Skarda are not in the record and must be secured.

Accordingly, the case is REMANDED for the following:

1.  The AOJ should request verification of the Veteran's specific dates of active duty for training (ACDUTRA) and inactive duty training (INACDUTRA).  All requests for records and their responses must be associated with the record.  If any records requested are unavailable, the reason must be explained for the record, and the Veteran must be so notified.

2.  The AOJ should ask the Veteran to identify the provider(s) of any additional (records of which are not already associated with the record) evaluations or treatment he has received for his claimed disabilities, and to provide all releases necessary for VA to secure all private records of such evaluations or treatment.  The AOJ should obtain complete records of all such evaluations and treatment from all providers identified, to specifically include from Dr. Saikin (for a skin disability from 1995 to 1997) and from Dr. Skarda (for hiatal hernia with GERD during the period of the current claim).  The AOJ should also specifically secure for the record complete copies of the clinical records of all updated to the present VA evaluations and treatment the Veteran has received for his claimed disabilities since June 2015.

3.  The AOJ should arrange for an orthopedic evaluation of the Veteran to ascertain the nature and likely etiology of any current back disability.  The Veteran's entire record must be reviewed by the examiner in conjunction with the examination.  Any indicated tests or studies must be completed.  Based on review of the record and examination of the Veteran, the examiner must provide opinions that respond to the following:
(a) Please identify (by diagnosis) each back disorder found.  If a back disorder is not diagnosed, please reconcile that conclusion with the medical evidence in the record.

(b) Please identify the most likely etiology for any/each back disability entity diagnosed.  Specifically, taking into account the relaxed evidentiary standards afforded in 38 U.S.C.A. § 1154(b), is it at least as likely as not (a 50% or better probability) that such disability was incurred or aggravated during active service or in the line of duty during ACDUTRA or INACDUTRA  ?  The examiner should specifically consider and address the Veteran's allegations of continuity of symptomatology since his service in 1991.

The examiner must explain the rationale for all opinions, citing to supporting factual data and medical literature, as appropriate.

4.  The AOJ should arrange for a dermatologic evaluation of the Veteran to ascertain the nature and likely etiology of any current skin disability.  The Veteran's entire record must be reviewed by the examiner in conjunction with the examination.  Any indicated tests or studies must be completed.  Based on review of the record and examination of the Veteran, the examiner must provide opinions that respond to the following:

(a) Please identify (by diagnosis) each skin disorder found.  If a skin disorder is not diagnosed, please reconcile that conclusion with the medical evidence in the record.
(b) Please identify the most likely etiology for any/each skin disability entity diagnosed.  Specifically, is it at least as likely as not (a 50% or better probability) that such disability was incurred or aggravated during the Veteran's active service?  The examiner should specifically consider and address the Veteran's allegations of continuity of symptomatology since his first period of Gulf War service.

(c) If the answer to (b) is NO, then please determine whether there are any objective medical indications that the Veteran is suffering from an undiagnosed illness or chronic disability manifested by a skin rash on the scalp; and opine as to whether it is at least as likely as not (a 50% or better probability), that the Veteran's scalp rash is due to an undiagnosed illness.

The examiner must explain the rationale for all opinions, citing to supporting factual data and medical literature, as appropriate.

5.  The AOJ should arrange for the Veteran to be examined by an appropriate physician to ascertain the presence, nature and likely etiology of any current disability manifested by fatigue.  The Veteran's entire record must be reviewed by the examiner in conjunction with the examination.  Any indicated tests or studies must be completed.  Based on review of the record and examination of the Veteran, the examiner must provide opinions that respond to the following:

(a) Does the Veteran have a chronic disability manifested by fatigue?  The examiner should specifically state whether the Veteran has/has had a diagnosis of chronic fatigue syndrome (at any time during the period of the current claim).

(b) Please identify the most likely etiology for any/each disability entity manifested by fatigue diagnosed.  Specifically, is it at least as likely as not (a 50% or better probability) that such disability was incurred or aggravated during the Veteran's active service?  The examiner should specifically consider and address the Veteran's allegations of continuity of symptomatology since his first period of Gulf War service, i.e., are they consistent with what is shown by factual evidence in the record, to include the level of the Veteran's activities since his active duty service?.

(c) If the answer to (b) is NO, then please determine whether there are any objective medical indications that the Veteran is suffering from an undiagnosed illness or chronic disability manifested by fatigue; and opine as to whether it is at least as likely as not (a 50% or better probability), that the Veteran's alleged fatigue is due to an undiagnosed illness.

The examiner must explain the rationale for all opinions, citing to supporting factual data and medical literature, as appropriate.

6.  The AOJ should then review the record, ensure that all development sought is completed (and arrange for any further development suggested by any additional evidence received), and readjudicate the claims remaining on appeal.  If any remains denied, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran and his representative opportunity to respond.  The case should then be returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


